DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1:  Claim 1 recites the term “wet medialess disperser”.  This term is indefinite because its meaning cannot be determined, and it does not appear to be a common term in the art.
For the purposes of further examination, a mixer using the claimed pressure conditions has been examined on the merits.  Claims 2-8 are indefinite for dependencies on an indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-30821 to Kentaro et al.
For translational purposes, the English translation in the Image File Wrapper received 3/22/2019 is referenced herein.
Regarding claim 1:  Kentaro teaches a method of producing a slurry comprising: a mixing step of mixing resin particles having an average particle diameter of about 50-600 microns (Kentaro ¶ [0034]) with fibrous carbon nanostructures such as nanotubes (Kentaro ¶ [0019]) and a dispersing medium (Kentaro ¶ [0020]; a solvent such as a ketone) to obtain a mixed liquid.  The dispersing step occurs with the subjection of the mixed liquid to a dispersion treatment using  wet medialess disperser ( a magnetic stirrer; Kentaro ¶ [0047]).  The Office has interpreted with Official Notice that a magnetic stirrer does no produce a pressure of 5 MPa, because it is a simple tabletop laboratory instrument that does not produce 5 Megapascal or 725 pounds per square inch pressure.  The mixing and dispersing step have been interpreted to occur in the same step in Kentaro.
Regarding claim 3:  Kentaro teaches a ratio of 1:5 particle to solvent (Kentaro ¶ [0047]).
Regarding claim 4:  Kentaro does not measure the claimed Hansen solubility parameter distance.  The Office realizes that all of the claimed effects or physical properties are not positively stated by Kentaro.  However, Kentaro teaches all of the claimed ingredients, within the claimed amounts, and produces the composition by an identical process of preparation involving mixing the claimed ingredients within the claimed amounts.  The instant specification Kentaro anticipates claim 1 it has been held inherent that the composition of Kentaro would have the required Hansen parameter distance properties.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required properties.
Regarding claim 5:  Kentaro teaches 0.003-0.1% by mass of the carbon nanomaterials (Kentaro ¶ [0023]).
Regarding claim 6:  Kentaro teaches fluororesin particles (Kentaro ¶ [0034]).
Regarding claim 7:  Kentaro teaches a step of removing the dispersion medium from the slurry (drying; Kentaro ¶ [0036]-[0037]) to form a composite resin material.
Regarding claim 8:  Kentaro teaches a method of shaping/molding materials using the claimed process (Kentaro ¶ [0047]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-30821 to Kentaro et al.
For translational purposes, the English translation in the Image File Wrapper received 3/22/2019 is referenced herein.
Regarding claim 1:  Kentaro teaches a method of producing a slurry comprising: a mixing step of mixing resin particles having an average particle diameter of about 50-600 microns (Kentaro ¶ [0034]) with fibrous carbon nanostructures such as nanotubes (Kentaro ¶ [0019]) and a dispersing medium (Kentaro ¶ [0020]; a solvent such as a ketone) to obtain a mixed liquid.  The dispersing step occurs with the subjection of the mixed liquid to a dispersion treatment using  wet medialess disperser (a magnetic stirrer; Kentaro ¶ [0047]).  The mixing and dispersing step have been interpreted to occur in the same step in Kentaro.
Kentaro does not specifically measure the gauge measure of the mixing process.  However, Kentaro indicates that the particles have a tensile load of 10 MPa (Kentaro ¶ [0028]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to mix the claimed ingredients at below 5MPa as claimed through routine experimentation, with the motivation of not imposing additional stress which would destroy the particles during processing.
Regarding claim 3:  Kentaro teaches a ratio of 1:5 particle to solvent (Kentaro ¶ [0047]).
Regarding claim 4:  Kentaro does not measure the claimed Hansen solubility parameter distance.  The Office realizes that all of the claimed effects or physical properties are not positively stated by Kentaro.  However, Kentaro teaches all of the claimed ingredients, within the claimed amounts, and produces the composition by an identical process of preparation involving mixing the claimed ingredients within the claimed amounts.  The instant specification suggests that the claimed properties are present in the claimed invention (see specification ¶ [0046]; since Kentaro anticipates claim 1 it has been held inherent that the composition of Kentaro would have the required Hansen parameter distance properties.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required properties.
Regarding claim 5:  Kentaro teaches 0.003-0.1% by mass of the carbon nanomaterials (Kentaro ¶ [0023]).
Regarding claim 6:  Kentaro teaches fluororesin particles (Kentaro ¶ [0034]).
Regarding claim 7:  Kentaro teaches a step of removing the dispersion medium from the slurry (drying; Kentaro ¶ [0036]-[0037]) to form a composite resin material.
Regarding claim 8:  Kentaro teaches a method of shaping/molding materials using the claimed process (Kentaro ¶ [0047]).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-30821 to Kentaro et al. in view of JP 2012-20179 to Tomoaki.
For translational purposes, the English translation in the Image File Wrapper received 3/22/2019 is referenced herein.
Regarding claims 1-2:  Kentaro teaches a method of producing a slurry comprising: a mixing step of mixing resin particles having an average particle diameter of about 50-600 microns (Kentaro ¶ [0034]) with fibrous carbon nanostructures such as nanotubes (Kentaro ¶ [0019]) and a dispersing medium (Kentaro ¶ [0020]; a solvent such as a ketone) to obtain a mixed liquid.  The dispersing step occurs with the subjection of the mixed liquid to a dispersion treatment using  wet medialess disperser (a magnetic stirrer; Kentaro ¶ [0047]).  The mixing and dispersing step have been interpreted to occur in the same step in Kentaro.
Kentaro does not specifically measure the gauge measure of the mixing process.  However, Kentaro indicates that the particles have a tensile load of 10 MPa (Kentaro ¶ [0028]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to mix the claimed ingredients at below 5MPa as claimed through routine experimentation, with the motivation of not imposing additional stress which would destroy the particles during processing.
The term “wet medialess disperser” is indefinite.  Claim 2 provides definitive examples of this term.  Kentaro does not teach the process wherein the apparatus is a homogenizer or an Tomoaki teaches homogenizers are suitable means for mixing composites of fibrous carbon nanoparticles and polymer resin particles (Tomoaki ¶ [0008]).  Kentaro and Tomoaki are analogous art in that they are concerned with the same technical feature, mixing composites of fibrous carbon nanoparticles and polymer resin particles.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to substitute the mixing method of Kentaro for the method of Tomoaki with a reasonable expectation of success.  The motivation in doing so would have been to prevent re-condensation of the nanomaterial (Tomoaki ¶ [0004]).  A person having ordinary skill in the art would have considered performing this operation at under 5MPa as claimed because of the potential for resin destruction at higher pressures (Kentaro ¶ [0028]).
Regarding claim 3:  Kentaro teaches a ratio of 1:5 particle to solvent (Kentaro ¶ [0047]).
Regarding claim 4:  Kentaro does not measure the claimed Hansen solubility parameter distance.  The Office realizes that all of the claimed effects or physical properties are not positively stated by Kentaro.  However, Kentaro teaches all of the claimed ingredients, within the claimed amounts, and produces the composition by an identical process of preparation involving mixing the claimed ingredients within the claimed amounts.  The instant specification suggests that the claimed properties are present in the claimed invention (see specification ¶ [0046]; since Kentaro anticipates claim 1 it has been held inherent that the composition of Kentaro would have the required Hansen parameter distance properties.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 
Regarding claim 5:  Kentaro teaches 0.003-0.1% by mass of the carbon nanomaterials (Kentaro ¶ [0023]).
Regarding claim 6:  Kentaro teaches fluororesin particles (Kentaro ¶ [0034]).
Regarding claim 7:  Kentaro teaches a step of removing the dispersion medium from the slurry (drying; Kentaro ¶ [0036]-[0037]) to form a composite resin material.
Regarding claim 8:  Kentaro teaches a method of shaping/molding materials using the claimed process (Kentaro ¶ [0047]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending application 16/335,823 in view of JP 2015-30821 to Kentaro.
Regarding claim 1:  Application ‘813 recites the claimed process in claim 1, but does not indicate that the pressure does not exceed 5MPa.  Kentaro teaches that substantially similar particles have a tensile load of 10 MPa (Kentaro ¶ [0028]).  Kentaro and ‘813 are analogous art in that they are concerned with the same field of endeavor, namely composites of carbon nanotubes dispersed in resin particles.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to perform the dispersion process under 5MPa as claimed because of the potential for resin destruction at higher pressures (Kentaro ¶ [0028]).
Regarding claim 2:  ‘813 recites an inline mixer (Kentaro claim 4).
Regarding claim 3:  ‘813 recites the claimed percentage (claim 5).
Regarding claim 4:  ‘813 in view of Kentaro teach the process of claim 1.  The claimed observed property has been interpreted to be implicit to the combination of references.
Regarding claim 5:  ‘813 does not recite the claimed percentage.  Kentaro teaches the claimed percentage (¶ [0026]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to arrive at the claimed fibrous carbon nanostructure content with the motivation of balancing cost (at high loading) vs performance (at low loading) (Kentaro ¶ [0026]).
Regarding claim 6:  ‘813 recites fluororesins (claim 1).
Regarding claims 7-8:  ‘813 recites shaped composite materials (claim 8).

Art Made of Record

USPN 10,414,896 does not require the particle size to be within the claimed range nor is a pressure of 5MPa or less required in the claimed process.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767